EX-5l PERSPECTIVEL SERIES (10/10) VARIABLE AND FIXED ANNUITY APPLICATION (VA610) Home Office:Lansing, Michigan www.jackson.com First Class Mail:P.O. Box 30314 Customer Care: 800-873-5654 Lansing, MI 48909-7814 Bank or Financial Institution Customer Care: 800-777-7779 Fax: 800-943-6761 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner If Owner (and/or Joint Type of Ownership: Individual/Joint Trust Custodian Corporation/Pension Plan Owner) is not a Social Security Number or Tax I.D. Number U.S. Citizen Male Female Sex and/or a U.S. Resident, Form U.S. Citizen Yes No W-9 or Form First Name Middle Name Last Name W-8BEN (as applicable) is required with application. Non-Natural Owner/Entity Name (if applicable) If Owner is a Trust, Trustee Certification Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address form X5335 or trust / / ( ) documents are required Physical Address Line 1 (No P.O. Boxes) Line 2 with application. It is required City State ZIP Code for Good Order that you provide a physical Mailing Address Line 1 Line 2 address. Only include mailing City State ZIP Code address if different from physical address. Joint Owner First Name Middle Name Last Name Proceeds will be distributed in accordance Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen with the MaleFemale Yes No Contract on / / the first death of either Email Address Relationship to Owner Telephone Number (including area code) Owner. Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code VDA 610 10/10 Page 1 of 9 V610 10/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant SexMale Female U.S. Citizen Yes No Complete this Same as Joint Owner section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant must be Spouse / / ( ) Other Annuitant's spouse. Physical Address Line 1 (No P.O. Boxes) Line 2 Available only on a Qualified plan custodial account when City State ZIP Code electing a Joint GMWB. Beneficiary(ies) It is required for Primary % Percentage of Death Benefit Good Order that the Death Individual Name (First, Middle, Last) or Non-Natural Entity Name Benefit Percentage be whole numbers and must total Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner 100% for each Spouse / / beneficiary Other type. Primary Contingent % Percentage of Death Benefit For additional Individual Name (First, Middle, Last) or Non-Natural Entity Name beneficiaries, please attach a separate sheet, signed and Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner dated by the Owner, which / / includes names, percentages, and other Primary Contingent % Percentage of Death Benefit required information. Individual Name (First, Middle, Last) or Non-Natural Entity Name Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner / / VDA 610 10/10 Page 2 of 9 V610 10/10 LONG-TERM SMART Make all Premium Payment checks payable to Select method of payment Jackson Check $ Wire $ National Life Insurance External Transfer $ Internal Transfer $ Company. Annuity Type IRA: Qualified Plan: SEP/IRA (408(k)): Jacksonwill issue Annuity IRA - Traditional* 401(k) Qualified Savings Plan SARSEP Type per the Stretch IRA Cash Balance-Defined Benefit SEP bold Roth IRA: Cash Balance-Defined Contribution ORP: headings. Roth Conversion HR-10 (Keogh) Plan ORP Roth IRA* Money Purchase Texas ORP *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: Year:$ Roth 401(k) Charitable Remainder Year:$ Target Benefit Plan Annuity Trust Charitable Remainder Non-Qualified Plan: TSA Plan: Unitrust Deferred Compensation 403(b) TSA Non-Tax Qualified Statement Regarding Existing Policies or Annuity Contracts It is required I (We) certify that: (please select one) for Good Order I (We) do not have any existing life insurance policies or annuity contracts. that this entire section be I (We) do have existing life insurance policies or annuity contracts. completed. Notice to Producer/Representative: If the Applicant does have existing life insurance policies or annuity contracts you COMPLETE must present and read to the Applicant the Replacement of Life Insurance or Annuities form (X0512 - state variations X0512 may apply) and return the notice, signed by both the Producer/Representative and Applicant, with the Application. " REPLACEMENT Yes No If yes, complete the OF LIFE following Company Are you replacing an existing life insurance policy or annuity contract? INSURANCE OR information. ANNUITIES" Company name Contract number Anticipated amount WHERE REQUIRED $ (must be dated on or before $ the Application Sign Date to be in Good Order). $ Transfer Information For transfers, Non-Qualified Plan Types: IRC 1035 Exchange Non-1035 Exchange it is required for Good All Other Plan Types: Direct Transfer Direct Rollover Non-Direct Rollover Order that this entire section Please check the appropriate box(es) under the " Transfer Type" and " Client Initiated" headings. If you have be completed. already, or plan to submit a transfer request to the surrendering institution, please select " Yes" under " Client Initiated." Jackson will only request the funds if this section is left blank or checked " No." Transfer Client Anticipated date Anticipated Type Initiated Company releasing funds Account number of receipt transfer amount Full Yes / / $ Partial No Full Yes / / $ Partial No Full Yes / / $ Partial No Annuitization/Income Date Specify Income Date (mm/dd/yyyy) If an Income Date is not specified, the Company will default / / to the Latest Income Date as shown in the Contract. VDA 610 10/10 Page 3 of 9 V610 10/10 LONG-TERM SMART If no Optional Optional Death BenefitsAll optional death benefits may not be available in all states and once selected cannot be changed. Death Benefit Select only one of the following.May not be selected in combination with LifeGuard Freedom FlexDB. is selected 5% Roll-Up Death Benefit (4% if the owner is age 70 or older on the date of issue) (Ages 0-79) your beneficiary(ies) With Highest Quarterly Anniversary Value Death Benefit will receive the standard Without Highest Quarterly Anniversary Value Death Benefit death benefit. Please see the 6% Roll-Up Death Benefit (5% if the Owner is age 70 or older on the date of issue) (Ages 0-79) prospectus for With Highest Quarterly Anniversary Value Death Benefit details. Without Highest Quarterly Anniversary Value Death Benefit Optional Highest Quarterly Anniversary Value Death Benefit (Ages 0-79) Death Benefits and Other Optional BenefitsAll optional benefits may not be available in all states and once selected cannot be changed. Other Optional Guaranteed Living Benefit Options (May select only one GMWB or GMAB) Benefits: Additional GMWB For Life LifeGuard Freedom 6 Net charges will (For Life Guaranteed Minimum Withdrawal Benefits) For Life GMWB with Bonus, Annual Step-Up, apply.Please & Earnings-Sensitive Withdrawal Amount (Ages 45-80) LifeGuard Freedom Flex see the LifeGuard Freedom 6 Net w/ Joint Option prospectus For Life GMWB with Owner's choice of for details. Bonus and Step-Up (Ages 35-80) Joint For Life GMWB with Bonus, Annual Step-Up, & Earnings-Sensitive Withdrawal Amount (Ages 45-80) Bonus Step-Up 5 (Must select one) (Must select one) Jackson Select Election Age For Life GMWB with Bonus, GWB Adjustment, limitations 5% Annual Annual Step-Up, & Transfer of Assets (Ages 55-80) apply based 6% Annual to Highest on the age of 7% Quarterly Contract Value* Jackson Select w/ Joint Option the Owner(s) * Not available with 8% bonus Joint For Life GMWB with Bonus, GWB Adjustment, or Covered 8% Annual Step-Up, & Transfer of Assets (Ages 55-80) Lives. LifeGuard Freedom Flex w/ Joint Option Joint For Life GMWB with Owner's choice of GMWB (Guaranteed Minimum Withdrawal Benefits) Bonus and Step-Up (Ages 35-80) SafeGuard Max Bonus Step-Up GMWB with 5-Year Step-Up (Ages 0-85) (Must select one) (Must select one) AutoGuard 5 5% Annual 5% GMWB with Annual Step-Up (Ages 0-80) 6% Annual to Highest Quarterly Contract Value* AutoGuard 6 7% *Not available with 7% bonus 6% GMWB with Annual Step-Up (Ages 0-80) 4 LifeGuard Freedom Flex DB GMAB (Guaranteed Minimum Accumulation Benefit) For Life GMWB with 6% Bonus, Annual Step-Up, and Death Benefit (Ages 35-70) Jackson GMAB 6 (Ages 0-80) Contract Enhancement Options Earnings Protection Benefit (May select only one) (Ages 0-87) EarningsMax (Ages 0-75) 5% of first year premium 4% of first year premium 3% of first year premium 2% of first year premium For Non-Qualified plans, spousal joint ownership required unless non-natural owner, then spousal joint annuitants required.
